Exhibit 10.4

EXECUTION COPY

SECOND AMENDMENT TO PERFORMANCE GUARANTY

THIS SECOND AMENDMENT TO PERFORMANCE GUARANTY (this “Amendment”), dated as of
June 22, 2011, is entered into by and among FLEETCOR TECHNOLOGIES, INC., a
corporation organized under the laws of the state of Delaware (“Holdings”),
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, a limited liability company
organized under the laws of the state of Georgia (“FleetCor”) (together,
FleetCor and Holdings are each a “Performance Guarantor” and collectively the
“Performance Guarantors”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
administrator (in such capacity, the “Administrator”), PNC, as a purchaser agent
and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH (“Credit
Agricole”), as a purchaser agent (together, PNC and Credit Agricole, in their
capacities as purchaser agents, are each a “Purchaser Agent” and collectively
the “Purchaser Agents”).

BACKGROUND

A. Reference is made to that certain Performance Guaranty, dated as of
December 20, 2004 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Performance Guaranty”) made by the Performance
Guarantors for the benefit of the Administrator, the Purchasers, the Purchaser
Agents and each other Indemnified Party and Affected Person. Capitalized terms
used and not otherwise defined herein have the respective meaning assigned to
such terms in the Performance Guaranty.

B. The parties hereto desire to amend the Performance Guaranty as hereinafter
set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

SECTION 1. Amendment to the Performance Guaranty. Clause (f) of Section 7 of the
Guaranty is hereby amended and restated in its entirety as follows:

(f) [Reserved]

SECTION 2. Representations and Warranties of the Performance Guarantors. Each
Performance Guarantor hereby represents and warrants as follows:

(a) the representations and warranties made by it in the Transaction Documents
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date);

(b) no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or an
Unmatured Termination Event;

(c) the Facility Termination Date has not occurred; and



--------------------------------------------------------------------------------

(d) the execution and delivery by such Person of this Amendment, and the
performance by such Person of its obligations under this Amendment and the
Performance Guaranty, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Performance Guaranty, as amended hereby, are such
Person’s valid and legally binding obligations, enforceable in accordance with
its terms.

SECTION 3. Effect of Amendment. All provisions of the Performance Guaranty, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the
Performance Guaranty (or in any other Transaction Document) to “this Performance
Guaranty”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Performance Guaranty shall be deemed to be references to the
Performance Guaranty as amended by this Amendment. This Amendment shall not be
deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Performance Guaranty other than as set forth herein.

SECTION 4. Effectiveness. This Amendment shall be effective as of the date
hereof provided that the Administrator shall have received counterparts of this
Amendment duly executed by each of the parties hereto, in form and substance
satisfactory to the Administrator.

SECTION 5. Miscellaneous. This Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Amendment may be executed in any number of counterparts and by different parties
on separate counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 7. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Performance Guaranty or any provision hereof or thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

  2   

Second Amendment to Performance Guaranty

(FleetCor)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

FLEETCOR TECHNOLOGIES, INC. By:   /s/ Eric Dey Name:   Eric Dey Title:   Chief
Financial Officer

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC By:   /s/ Eric Dey Name:   Eric Dey
Title:   Chief Financial Officer

 

  S-1   

Second Amendment to Performance Guaranty

(FleetCor)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:   /s/ William Falcon Name:   William Falcon Title:   Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for the Market Street Purchaser Group

By:   /s/ Jessica Fabrizi Name:   Jessica Fabrizi Title:   Assistant Vice
President

 

  S-2   

Second Amendment to Performance Guaranty

(FleetCor)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH,

as Purchaser Agent for the Atlantic Purchaser Group

By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director

 

By:   /s/ Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing
Director

 

  S-3   

Second Amendment to Performance Guaranty

(FleetCor)